DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the Application filed on 01/29/2020.
Claims 1–20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1, 11, & 17 recite two network systems and a method for establishing a social health network comprising. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is . 
CLAIMS 1, 11, & 17 recite, at least in part, a method of establishing a social health network comprising: creating a patient profile based on a patient; defining a relationship between a client-user and the patient profile, such that the patient profile is linked digitally as a direct profile or as a shadow profile that is utilized by a client-user who is a caregiver, a family member, a friend, a medical provider, or other representative of a patient; and establishing one or more databases to share private and public health data for global health information sharing. 
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. creating a patient profile based on a patient) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims and specification recite additional elements including at least artificial intelligence platform, one or more databases or cloud storage, encrypted servers, and other generic computing devices or networks. These elements are broadly recited in the specification at, for example, paragraph [0078] which describes the health network. “The electronic system, a social health network disclosed herein, interconnects patients, families and friends of loved ones, who desire information upon diagnosis to properly 
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the types of information and/or are field of use. The claim is not patent eligible.
CLAIMS 2-9, 11-16, and 18-20 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations of the independent claims and thus are directed to the same abstract ideas identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity. Therefore, the descriptions in claims 2-9, 11-16, and 18-20 abstract ideas and do not contain additional elements for consideration.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
CLAIMS1-20 are rejected as under 35 U.S.C. 103(a) as being unpatentable over Smith (US 2015/0261917 A1) in view of Sidel (US 2016/0042133 A1).

CLAIM 1 – 
Smith discloses a network having the limitations of:
A social health network (cloud-based, federated collaborative medical records system and methods – enable end users to store, access, edit, and share health information, on demand, Abstract, properly authorized user will have access to Cloud Based Medical Social Network and Database, para [0045]-[0046])
a plurality of client-users comprising patients, each patient client-user having a direct profile or a shadow profile as a user, a caregiver, or a health provider defined as a patient profile (FIG. 6 demonstrates a patient dashboard or federated medical record pertaining to a given patient - user is notified by (phone, instant message, CMS, email) according to the preferences established by the user in his/her profile, para [0068}-{0072))
wherein the patient client-user can interconnect online with other patient client-users as desired. (Abstract, cloud based federated database of medical information that can be accessed by each of the patient's physicians can access the patient's records and collaborate, share only those records pertinent to the medical condition or problem being discussed and quickly and efficiently collaborate, para [0051], physician could access summary information about how the patient rated the physican's care at various medical facilities from the information gathered from the social media medical network, para [0060]-(0065]) but fails to specifically disclose patient client-user interactions.)
Smith fails to specifically disclose patient client-user interactions:
However, Sidel discloses patient client-user interactions:
Para [0045]-[0049] (Sidel system also tracks and logs data received from other parties with access to the system, such as one or more care managers, providers, psychiatrists, medical or laboratory facilities -hospital administrator or friend or family member of the client - Each party with access to the Sidel system is herein referred to as a “privileged party" - an interface, accessible to the client and other privileged parties via remote workstations over a communications network, through which the client and other privileged party can access relevant content) and para [0090]-[0100] (client portal - collaboration platform for group conferencing, shared electronic medical records, scheduling, progress tracking, and action items).

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date, to expand Smith's social health network with Sidel's portal with the motivation of providing 24/7 access to the client portal and providing client access to tailored and engaging educational material relevant to the individual client -collaboration platform for group conferencing, shared electronic medical records, scheduling, progress tracking, and action items (see para [0090]-[0100]: Sidel)

CLAIM 2 – 
Smith in view of Sidel discloses a network having the limitations of claim 1. 
Smith further discloses a network having the limitations of:
The social health network of claim 1, wherein the patient client-user associates the patient profile with one or more licensed medical providers (cloud-based, federated collaborative medical records system and methods - enable end users to store, access, edit, and share health information, on demand, Abstract, properly authorized user will have access to Cloud Based Medical Social Network and Database - that can be accessed by each of the patient's physicians, para (0045]-[0051))

CLAIM 3 – 
Smith in view of Sidel discloses a network having the limitations of claim 1. 
Smith further discloses a network having the limitations of:
The social health network of claim 1, further comprising a public access user interface delegated to patient client-users and a secure private user interface delegated to a medical provider network such that one or more licensed medical providers can access the private user interface passively and actively within the social health network, as desired. (Abstract, secure web portal - Physicians’ need a system where they can access a cloud based federated database of medical information that can be accessed by each of the patient's physicians can access the patient's records and collaborate, share only those records pertinent to the medical condition or problem being discussed and quickly and efficiently collaborate, para [0046]-[0051]).

CLAIM 4 – 
Smith in view of Sidel discloses a network having the limitations of claim 3. 
Sidel further discloses a network having the limitations of:
The social health network of claim 3, where the licensed medical provider can communicate with the public access user interface. (Each party with access to the Sidel system is herein referred to as a "privileged party” - an interface, accessible to the client and other privileged parties via remote workstations over a communications network, through which the client and other privileged party can access relevant content, para [0045]-[0049], client portal - collaboration platform for group conferencing, shared electronic medical records, scheduling, progress tracking, and action items, para [0090]-[0100]).

CLAIM 5 – 
Smith in view of Sidel discloses a network having the limitations of claim 3. 
Sidel further discloses a network having the limitations of:
The social health network of claim 3, wherein the licensed medical provider comprises any care provider including individuals or system entities, such as doctors, dentists, specialists, surgeons, nurses, physician assistants, dental assistants, alternative care providers, aestheticians, hospital systems, health-affiliated educational institutes and organizations, managed care living facilities, mental health organizations, and other care provider groups. ( "provider" may refer to any medical doctor, psychiatrist, psychologist, nurse, or other behavioral health professional, para [0046]-[0051])

CLAIM 6 – 
Smith in view of Sidel discloses a network having the limitations of claim 3. 
Sidel further discloses a network having the limitations of:
The social health network of claim 3, wherein the licensed medical providers interact confidentially and communicate with one another as to global patient health, providing personalized health care, diagnosis, treatment, and delivery of services, among others. (Sidel system - an interface- through which the client and other privileged party can access relevant content, para [0045]-[0049], client portat - collaboration platform for group conferencing, shared electronic medical records, scheduling, progress tracking, and action items, para [0090]-[0100])

CLAIM 7 – 
Smith in view of Sidel discloses a network having the limitations of claim 3. 
Smith further discloses a network having the limitations of:
The social health network of claim 3, wherein the patient client-user owns electronic health records and can authorize release of the electronic health records of the patient to the secure private user interface as used by the licensed medical providers. (Abstract, cloud-based, federated medical records system and associated methods will provide the greatest number of stakeholders access to medical information when it is needed, para [0011], collaborative, problem oriented work session or medical project management plan - electronically signs the authorization forms after logging in to the system, para [0067])


CLAIM 8 – 
Smith in view of Sidel discloses a network having the limitations of claim 3. 
Sidel further discloses a network having the limitations of:
The social health network of claim 3, wherein the patient client-user owns The social health network of claim 7, wherein the licensed medical providers share data of the patients as identified or de-identified, and designate data of interest to objectively analyze symptoms, diseases, treatments, care protocols, hospital services, effects and outcomes, among others, in view of a medical providers background, education, prior diagnoses and treatments, and in view of patient demographics, geography, among others. (Sidel system - an interface- through which the client and other privileged party can access relevant content, para [0045]-[0049], aggregates, encrypts, and anonymizes patient data and then runs that data through data analytics tools to provide actionable data - to guide evidence-based care manager interventions relating to underlying chronic illness driving improved outcomes, para [0061]-[0063], client portal - collaboration platform for group conferencing, shared electronic medical records, scheduling, progress tracking, and action items, para [0090]-[0100])

CLAIM 9 – 
Smith in view of Sidel discloses a network having the limitations of claim 8. 
Sidel further discloses a network having the limitations of:
The social network of claim 8, wherein the data of the patients creates an artificial intelligence platform to utilize electronic health records to create a global share database integrated across healthcare, including traditional medicine, alternative medicine, and various practices as utilized throughout the world. (predictive analytics - virtually support and manage behavioral health patient populations and coordinate collaborative care - multi-platform, cost-effective, scalable, and HIPAA compliant, it provides a way to facilitate connections and communications between a patient's PCPs and behavior health providers using virtual case-managers, and to provide 24/7 case management assistance, para [0040]-[0045], para [0061]-[0063])

CLAIM 10 – 
Smith in view of Sidel discloses a network having the limitations of claim 1. 
Sidel further discloses a network having the limitations of:
The social network of claim 1, wherein the patient client-user protects privacy and ownership of personalized health information by way of an alias and is authenticated through a verification process as to self-reporting or by way of a licensed medical provider who patient authorizes to upload electronic medical records. (Sidel system - an interface- through which the client and ‘other privileged party can access relevant content, para [0045]-[0049], aggregates, encrypts, and anonymizes patient data and then runs that data through data analytics tools to provide actionable data, para [0061]-[0063], client portal - collaboration platform for group conferencing, shared electronic medical records, scheduling, progress tracking, and action items, para [0090]-[0100])

CLAIM 11 – 
Smith discloses a method having the limitations of:
A method of establishing a social health network (cloud-based, federated collaborative medical records system and methods - enable end users to store, access, edit, and share health information, on demand, Abstract, properly authorized user will have access to Cloud Based Medical Social Network and Database, para [0045]-[0046]) comprising: 
creating a patient profile based on a patient (FIG. 6 demonstrates a patient dashboard or federated medical record pertaining to a given patient - user is notified by (phone, instant message, CMS, email) according to the preferences established by the user in his/her profile, para [0068]-[0072])
establishing one or more databases to share private and public health data for global health information sharing. (Abstract, cloud based federated database of medical information that can be accessed by each of the patient's physicians can access the patient's records and collaborate, share only those records pertinent to the medical condition or problem being discussed and quickly and efficiently collaborate, para [0051], physician could access summary information about how the patient rated the physican's care at various medical facilities from the information gathered from the social media medical network, para [0060]-[0065]) 

However, Sidel discloses defining a relationship between a client-user and the patient profile, such that the patient profile is linked digitally as a direct profile or as a shadow profile that is utilized by a client-user who is a caregiver, a family member, a friend, a medical provider, or other representative of a patient:
In para [0045]-[0049] (Sidel system also tracks and logs data received from other parties with access to the system, such as one or more care managers, providers, psychiatrists, medical or laboratory facilities - hospital administrator or friend or family member of the client - Each party with access to the Sidel system is herein referred to as a “privileged party" - an interface, accessible to the client and other privileged parties via remote workstations over a communications network, through which the client and other privileged party can access relevant content) and para [0090]-[0100] (client portal - collaboration platform for group conferencing, shared electronic medical records, scheduling, progress tracking, and action items)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 12 – 
Smith in view of Sidel discloses a method having the limitations of claim 11. 
Sidel further discloses a method having the limitations of:
The method of claim 11, further comprising a step of allowing the patient or client- user to authorize release of private medical information to the private user interface of the licensed medical providers. (Sidel system - care managers, providers, psychiatrists, medical or laboratory facilities -hospital administrator or friend or family member of the client - Each party with access to the Sidel system is herein referred to as a "privileged party" - an interface- through which the client and other privileged party can access relevant content, para [0040]-[0049])

CLAIM 13 – 
Smith in view of Sidel discloses a method having the limitations of claim 12. 
Smith further discloses a method having the limitations of:
The method of claim 12, wherein the licensed medical providers verify identity of one or more patients to share patient data within a secure database as utilized by the licensed medical providers (Abstract, cloud-based, federated medical records system and associated methods will provide the greatest number of stakeholders access to medical information when it is needed, para [0011], collaborative, problem oriented work session or medical project management plan - electronically signs the authorization forms after logging in to the system, para [0067])
CLAIM 14 – 
Smith in view of Sidel discloses a method having the limitations of claim 11. 
Smith further discloses a method having the limitations of:
The method of claim 11, wherein the licensed medical providers selectively identify and de-identify data of the patient (para [0045]-[0049], aggregates, encrypts, and anonymizes patient data and then runs that data through data analytics tools to provide actionable data, para [0061]-[0063])

CLAIM 15 – 
Smith in view of Sidel discloses a method having the limitations of claim 11. 
Sidel further discloses a method having the limitations of:
The method of claim 11, wherein the social health network provides an emotional support network and real-time analytical data support from existing databases, data created by client-users, and medical records of patients of the social health network (predictive analytics - virtually support and manage behavioral health patient populations and coordinate collaborative care - multi-platform, cost-effective, scalable, and HIPAA compliant, it provides a way to facilitate connections and communications between a patient's PCPs and behavior health providers using virtual case-managers, and to provide 24/7 case management assistance, para [0040]-[0045], para [0061]-[0063])

CLAIM 16 – 
Smith in view of Sidel discloses a method having the limitations of claim 15. 

The method of claim 15, wherein the real-time analytical data support facilitates deep learning using personalized health information as authorized by a patient. (predictive analytics - virtually support and manage behavioral health patient populations and coordinate collaborative care - multi-platform, cost-effective, scalable, and HIPAA compliant, it provides a way to facilitate connections and communications between a patient's PCPs and behavior health providers using virtual case-managers, and to provide 24/7 case management assistance, para [0040]-[0045], para (0061]-[0063])

CLAIM 17 – 
Smith discloses a network having the limitations of:
A electronic health network (cloud-based, federated collaborative medical records system and methods -enable end users to store, access, edit, and share health information, on demand, Abstract, properly authorized user will have access to Cloud Based Medical Social Network and Database, para [0045]-[0046]) comprising: 
a plurality of patient users and represented patient users establishing patient profiles, each patient profile selecting a level of sharing of personalized health information (FIG. 6 demonstrates a patient dashboard or federated medical record pertaining to a given patient – user is notified by (phone, instant message, CMS, email) according to the preferences established by the user in his/her profile, para [0068]-[0072]
one or more licensed medical providers associated with the patient profile (Abstract, cloud based federated database of medical information that can be accessed by each of the patient's physicians can access the patient's records and collaborate, share only those records pertinent to the medical condition or problem being discussed and quickly and efficiently collaborate, para [0051]) 
health information or electronic medical records authorized by the patient and uploaded to a private user interface accessed by the one or more licensed medical providers (Abstract, cloud based federated database of medical information that can be accessed by each of the patient's physicians can access the patient's records and collaborate, share only those records pertinent to the medical condition or problem being discussed and quickly and efficiently collaborate, para [0051])
one or more databases or cloud storage to digitally secure privatized information; and an integrated data analytics platform that de-identifies data of the patient users prior to utilizing data of the patients and licensed medical providers to perform programmed analytics functions (Abstract, properly authorized user will have access to Cloud Based Medical Social Network and Database, para [0045]-[0046])

Smith fails to specifically disclose patient client-user and an integrated data analytics platform that de-identifies data of the patient users prior to utilizing data of the patients and licensed medical providers to perform programmed analytics functions.

In para [0045]-[0049] (Sidel system also tracks and logs data received from other parties with access to the system, such as one or more care managers, providers, psychiatrists, medical or laboratory facilities -hospital administrator or friend or family member of the client - Each party with access to the Sidel system is herein referred to as a "privileged party” - an interface, accessible to the client and other privileged parties via remote workstations over a communications network, through which the client and other privileged party can access relevant content), and an integrated data analytics platform that de-identifies data of the patient users prior to utilizing data of the patients and licensed medical providers to perform programmed analytics functions in para [0061]-[0063] (Sidel Intervention process utilizes predictive analytics - system described herein aggregates, encrypts, and anonymizes patient data and then runs that data through data analytics tools to provide actionable data (including risk factor identification) to guide evidence-based care manager interventions relating to underlying chronic illness—driving improved outcomes).

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 18 – 
Smith in view of Sidel discloses an electronic health network having the limitations of claim 17. Smith further discloses an electronic health network having the limitations of:
The electronic health network of claim 17, wherein the licensed medical providers are users that originate globally across multiple disciplines to create a unified electronic health network (cloud-based, federated medical records system and associated methods will provide the greatest number of stakeholders access to medical information when it is needed -automatically track the activity of medical providers and patients when accessing health information, thus enabling compliance with federal regulations, para [0011], para [0045]-[0051])

CLAIM 19 – 
Smith in view of Sidel discloses an electronic health network having the limitations of claim 17. Sidel further discloses an electronic health network having the limitations of:
The electronic health network of claim 17, wherein the level of sharing of personalized health information creates a unified database of health information across health systems globally regardless of software implementation (predictive analytics – virtually support and manage behavioral health patient populations and coordinate collaborative care - multi-platform, cost-effective, scalable, and HIPAA compliant, it provides a way to facilitate connections and communications between a patient's PCPs and behavior health providers using virtual case-managers, and to provide 24/7 case management assistance, para [0040]-[0045], para [0061]-[0063])

CLAIM 20 – 
Smith in view of Sidel discloses an electronic health network having the limitations of claim 17. Sidel further discloses an electronic health network having the limitations of:
The electronic health network of claim 17, wherein the one or more databases or cloud storage are interconnected with servers to establish social connections among patients and families around the world, and to facilitate private communication of health information among licensed medical providers in a confidential network sharing of data and data analytics intelligence (predictive analytics- virtually support and manage behavioral health patient populations and coordinate collaborative care - multi-platform, cost-effective, scalable, and HIPAA compliant, it provides a way to facilitate connections and communications between a patient's PCPs and behavior health providers using virtual case-managers, and to provide 24/7 case management assistance, para [0040]-[0045], para [0061]-[0063], para [0090]-[0100])


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442). The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686